UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                             )
ANGALIA MOORE,                               )
                                             )
              Plaintiff,                     )
                                             )
      v.                                     )       Civil Action No. 16-cv-527 (TSC)
                                             )
NANCY A. BERRYHILL 1,                        )
                                             )
              Defendant.                     )
                                             )
                                             )


                                MEMORANDUM OPINION

       Plaintiff Angalia Moore, appearing pro se, challenges the denial of her

application for disability insurance benefits. Defendant has moved for judgment of

affirmance (ECF No. 14), and Plaintiff has moved for judgment of reversal (ECF No.

17). For the reasons explained below, Defendant’s motion will be GRANTED and

Plaintiff’s motion will be DENIED.

       I. BACKGROUND

       On January 2, 2013, Plaintiff, approaching her 55 th birthday, applied for

disability benefits, alleging that she was unable to work because of disabling conditions

that began on April 10, 2012 (onset date). (Admin. Record (“AR”) 191, ECF No. 7).

Plaintiff listed her disabling conditions as depression, asthma, liver disease and thyroid.

(See AR 276). Her claim was denied initially on March 22, 2013, and upon



1
    By substitution pursuant to Fed. R. Civ. P. 25(d).

                                                 1
reconsideration on June 6, 2013. Plaintiff was granted a hearing before an

Administrative Law Judge (“ALJ”), which was held on March 4, 2015. Plaintiff,

appearing with a non-attorney representative (AR 150), testified at the hearing, as did

an impartial vocational expert, Dr. James Michael Ryan. (See AR 18-28, June 9, 2015

ALJ Dec., ECF No. 7-2; AR 47-80, Tr. of Oral Hrg.). The ALJ found:

               1. Plaintiff meets the insured status requirements of the Social
        Security Act through March 30, 2017.

               2. Plaintiff has not engaged in substantial gainful activity since
        April 10, 2012, the alleged onset date. 20 CFR 404.1571 et seq.

              3. Plaintiff has the following severe impairments: “probable”
        confusional migraine, asthma, and obesity. 20 CFR 404.1520(c).

                4. Plaintiff does not have an impairment or combination of
        impairments that meets or medically equals the severity of one of the
        listed impairments in 20 CFR Part 404, Subpart P, Appendix 1. 20 CFR
        404.1520(d), 404.1525 and 404.1526.

             5. Plaintiff has the residual functional capacity to perform
        medium work.

               6. Plaintiff is capable of performing past relevant work as a tax
        preparer, accounts receivable clerk, and an office manager[,] [which]
        does not require the performance of work-related activities precluded by
        the claimant’s residual functional capacity. 20 CFR 404.1565.

               7. Plaintiff has not been under a disability, as defined in the
        Social Security Act, from April 10, 2012, through the date of this
        decision (on June 9, 2015). 20 CFR 404.1520(f).

(AR 20, 22, 27). In a letter dated December 31, 2015, the Appeals Council denied

Plaintiff’s request for review. (AR 1).




                                            2
       1. Physical Impairments

       The ALJ found that Plaintiff’s physical impairments “have caused more than

minimal limitation in [Plaintiff’s] ability to work” but found “very little objective

evidence to support [Plaintiff’s] allegations of disabling impairments.” (AR 20). The

ALJ also considered Plaintiff’s reports and testimony that she had experienced seizures

and “seizure-like activity,” and had a speech impediment, but found no “clinical and/or

diagnostic evidence of a seizure disorder or epilepsy” and thus no “medically

determinable impairment.” (Id.). Similarly, the ALJ did not “consider” Plaintiff’s

alleged speech impediment to be a medically determinable impairment partly because of

“the lack of a formal diagnosis,” but also because of Plaintiff’s “inconsistent

statements” and testimony about its appearance and duration. (AR 21).

       2. Mental Impairments

       The ALJ acknowledged that “[t]he record documents a mental health impairment

variously diagnosed” but found no “evidence of mental health concerns or treatment

other than the diagnosis of ‘major depression, in remission,’” which “was made [in

March 2011] at a court-mandated psychiatric evaluation.” (AR 21). The ALJ

determined from the 2011 medical report that Plaintiff had then “endorsed a history of

depression, with crying spells and suicidal thoughts[,]” received therapy between 2008

and 2010, was prescribed medicine “in the past,” but “had not taken any medication in

two years.” (Id.). The ALJ added that Plaintiff’s “mental status evaluation was

normal.” (Id.)




                                             3
      The ALJ considered “the four broad functional areas set out in the disability

regulations for evaluating mental disorders,” encompassing “activities of daily living,

social functioning, concentration, persistence or pace, and episodes of decompensation,

of extended duration” but found that the record contained “no [documented]

limitations” on Plaintiff’s daily living, social functioning and concentration. (AR 22).

The ALJ also found that Plaintiff had “experienced no episodes of decompensation . . .

of extended duration,” and attributed Plaintiff’s self-described mental limitations

“solely . . . to her physical impairments.” The ALJ concluded: “Because the claimant’s

medically determinable mental impairments cause no limitation in any of the first three

functional areas and ‘no’ episodes of decompensation, which have been of extended

duration in the fourth area, they are nonsevere.” (AR 22) (citing 20 CFR

404.1520a(d)(1)).

      The ALJ examined various other medical diagnoses in the record made between

2011 and 2015 but concluded that none of Plaintiff’s impairments, singularly or

combined, met or medically equaled the severity of one of the Act’s listed impairments.

(AR 21-22).

      3. Medical Opinions

      The ALJ considered the written report of Dr. Rebecca Brosch, who conducted a

consultative psychological examination of Plaintiff in January 2015. At that time,

Plaintiff “indicated that she was living with her adult son, who had ‘essentially become

her caretaker.’” (AR 21). Plaintiff attributed her work stoppage in 2012 to a “seizure

disorder and development of a severe speech impediment” and conveyed the concerns


                                            4
of her neurologist “that she may have Huntington’s disease.” (Id.). Plaintiff also

described engaging in seriously impulsive behavior, as well has having anxiety, panic

attacks and mood elevations, among other symptoms. (Id.). Dr. Brosch “observed”

Plaintiff as having “a ‘severe speech impediment,’ with stuttering and stammering,” and

“a ‘dysphoric and irritated’ affect, and dysthymic mood.” (Id.). Dr. Brosch “opined”

that Plaintiff “had ‘moderate’ limitation in her ability to respond appropriately to usual

work situations and changes in a routine work setting; ‘moderate’ to ‘marked’

limitations in her ability to understand, remember, and carry out complex instructions,

and [to] interact appropriately with the public[,] co-workers[,] [and] supervisors; and

‘marked to ‘severe’ limitations in her ability to make judgments on complex work-

related decisions.” (AR 21-22). The ALJ gave “little weight” to Dr. Brosch’s

observations, finding them “inconsistent with the record as a whole and appear based

solely on [Plaintiff’s] subjective report[ing].” (AR 22).

       The ALJ also considered the findings of Dr. Justine Magurno, who also

conducted a consultative examination of Plaintiff in January 2015. Dr. Magurno

“observe[d]” Plaintiff’s “‘abnormal speech’ and assessed her with ‘marked

communication limitations.’ ” (AR 26). The ALJ noted that Plaintiff had reported

dizziness “but the physical examination findings were normal.” (Id.). Dr. Magurno

opined that Plaintiff “retained the ability to lift and carry up to ten pounds

continuously, and up to twenty pounds occasionally; . . . had no limitations in sitting,

standing, or walking; and . . . had to avoid exposure to unprotected heights, moving

machinery, humidity and wetness, pulmonary irritants, and extreme temperatures.”


                                             5
(Id.). The ALJ assigned “partial weight” to Dr. Magurno’s opinion, finding the lifting,

carrying, and speech limitations “not substantiated by any objective clinical findings of

record.” (Id.). The ALJ further found “no clinical or diagnostic findings of record that

would warrant more significant [lifting and carrying] limitations than those found by

the State medical consultants” (id.), who found that Plaintiff “had retained the capacity

to perform work at a medium exertional level, with additional environmental

limitations, given her asthma and alleged history of fainting” (id. at 25).

       The ALJ considered as well numerous outpatient and emergency room hospital

records and the treatment records of Plaintiff’s primary care physicians, Dr. Anne

Cioletti and Dr. Godswill Okoji. (See generally AR 20-27).

       II. LEGAL STANDARD

       1. Statutory Framework

       The D.C. Circuit has explained:

         To qualify for disability insurance benefits and supplemental security
         income under Titles II and XVI of the Act, [the claimant] must
         establish that she is “disabled.” 42 U.S.C. §§ 423(a)(1)(D),
         1382(a)(1). “Disability” means the “inability to engage in any
         substantial gainful activity by reason of any medically determinable
         or mental impairment which can be expected to result in death or
         which has lasted or can be expected to last for a continuous period of
         not less than 12 months.” Id. §§ 423(d)(1)(A), 1382c(a)(3)(A). With
         certain exceptions . . . , an individual is disabled “only if [her] physical
         or mental impairment or impairments are of such severity that [she] is
         not only unable to do [her] previous work but cannot, considering
         [her] age, education, and work experience, engage in any other kind
         of substantial gainful work which exists in the national economy.” Id.
         §§ 423(d)(1)(A), 1382c(a)(3)(B).

         The Commissioner has established a five-step sequential evaluation
         process for assessing a claimant’s alleged disability. See 20 C.F.R. §§
         404.1520, 416.920. The claimant carries the burden of proof on the

                                              6
         first four steps. Id. §§ 404.1520, 416.920. First, the claimant must
         demonstrate that she is not presently engaged in “substantial gainful”
         work. Id. §§ 404.1520(b), 416.920(b). Second, a claimant must show
         that she has a “severe impairment” that “significantly limits [her]
         physical or mental ability to do basic work activities.” Id. §§
         404.1520(c), 416.920(c). Third, if the claimant suffers from an
         impairment that meets the duration requirement and meets or equals
         an impairment listed in Appendix 1 to the Commissioner's regulations,
         she is deemed disabled and the inquiry is at an end. Id. §§ 404.1520(d),
         416.920(d). If the claimant does not satisfy step three, the inquiry
         proceeds to the fourth step, which requires her to show that she suffers
         an impairment that renders her incapable of performing “past relevant
         work.” Id. §§ 404.1520(e), 416.920(e). Once a claimant has carried
         the burden on the first four steps, the burden shifts to the
         Commissioner on step five to demonstrate that the claimant is able to
         perform “other work” based on a consideration of her “residual
         functional capacity” (RFC), age, education and past work experience.
         Id. §§ 404.1520(f), 416.920(f).

Butler v. Barnhart, 353 F.3d 992, 997 (D.C. Cir. 2004) (pronoun alterations in

original). The ALJ “has the power and the duty to investigate full all matters in issue,

and to develop the comprehensive record required for a fair determination of

disability.” Id. at 999 (quoting Simms v. Sullivan, 877 F.2d 1047, 1050 (D.C. Cir.

1989) (internal quotation marks and other citation omitted)).

      2. Review Standard

      The district court is empowered to review “any final decision of the

Commissioner of Social Security made after a hearing to which [the plaintiff] was a

party.” 42 U.S.C. § 405(g). Judicial review is limited, however, to assessing from the

pleadings and administrative record whether (1) the decision is supported by

“substantial evidence in the record,” and (2) the “the relevant legal standards” were

applied correctly. Butler, 353 F.3d at 999 (citations omitted); Igonia v. Califano, 568

F.2d 1383, 1389 (D.C. Cir. 1977). If the answer is yes to both requirements, the

                                            7
Commissioner’s “ultimate determination will not be disturbed[.]” Butler, 353 F.3d at

999. Plaintiff bears the “burden of demonstrating” the opposite. Lane-Rauth v.

Barnhart, 437 F. Supp. 2d 63, 64 (D.D.C. 2006) (citing Curry v. Apfel, 209 F.3d 117,

122 (2d Cir. 2000) (other citation omitted)). If “additional evidence [is needed] for any

reason,” the court should remand the case to the Commissioner, as “[t]he Act directs the

court to enter its judgment upon the pleadings and the transcript of the record.” Igonia,

568 F.2d at 1389.

       Substantial evidence is “such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.” Butler, 353 F.3d at 999 (quoting

Richardson v. Perales, 402 U.S. 389, 401 (1971) (internal quotation marks and other

citation omitted)). Its showing requires “more than a scintilla [of evidence], but . . .

something less than a preponderance of evidence.” Id. (citation and internal quotation

marks omitted). Although the Court must closely scrutinize the entire record, Butler,

353 F.3d at 999, “[s]ubstantial-evidence review is highly deferential to the agency fact-

finder,” and “reversal of an agency decision under that standard is rare.” Rossello ex

rel. Rossello v. Astrue, 529 F.3d 1181, 1185 (D.C. Cir. 2008). A court may not “review

the case ‘de novo’ or reweigh the evidence,” nor may it substitute its judgment for that

of the Commissioner. Guthrie v. Astrue, 604 F. Supp. 2d 104, 112 (D.D.C. 2009)

(citations omitted). In other words, the court is “not to determine [itself] whether

[Plaintiff] is disabled” but “only whether the ALJ’s finding that she is not is based on

substantial evidence and a correct application of the law.” Butler, 353 F.3d at 999.




                                             8
       III. ANALYSIS

       As an initial matter, Plaintiff contends that “[a]ll parties are in agreement on the

first three steps [and] [s]tep four [is] the area of disagreement.” (Pl.’s Br. at 1, ECF

No. 16). She is mistaken. As indicated above, the ALJ found that Plaintiff had

satisfied step one (not engaged in substantial gainful work since the onset date) and step

two (severe impairments limiting her ability to work). (AR 20). The third step requires

“the claimant” to show that she “suffers from an impairment that meets the duration

requirement and meets or equals an impairment listed in Appendix 1 to the

Commissioner’s regulations.” Butler, 353 F.3d at 997. The ALJ specifically found that

Plaintiff has no “impairment or combination of impairments that meets or medically

equals the severity of one of the listed impairments in . . . Appendix 1[.]” (AR 22).

Had the ALJ found the opposite, Plaintiff would have been “deemed disabled and the

inquiry” would have ended. Butler, 353 F.3d at 997 (citing 20 C.F.R. §§ 404.1520(d),

416.920(d)); (see AR 19) (indicating same)).

       Plaintiff contends that the ALJ (1) “erred in rejecting her symptom testimony and

. . . assigning little weight to the opinions of her treating medical caretakers”; (2) “did

not give full consideration to all of the health issues[,] limiting [the] decision to

Neurological area, instead of all areas of physical and mental health”; and (3) “failed to

consider [her] advanced age” and that she “at this stage . . . is un-trainable.” 2 (Pl.’s Br.



2
   Plaintiff attaches to her motion a letter dated September 28, 2016, from a physician
seeking approval of insurance coverage for a “life-saving” asthma medication. (ECF No.
17 at 5). In addition, Plaintiff claims in the motion that her “symptoms are present 4 to
                                              9
at 1-2, ECF No. 16). Plaintiff also takes issue with the ALJ’s credibility finding,

claiming that she “did not give clear and convincing reasons for making an adverse

credibility determination.” (Id. at 2). As discussed next, Plaintiff’s assertions find no

support in the record.

       1. Alleged Symptoms and Impairments

       The record shows that the ALJ gave “careful consideration” to “all the evidence”

in the record (AR 20), devoting significant attention to Plaintiff’s alleged physical and

mental impairments. (See id. at 22-23; Hrg. Tr., AR 59-76). The ALJ identified

Plaintiff’s “severe impairments” as “‘probable’ confusional migraine, asthma, and

obesity” and agreed that they “have caused more than minimal limitation in the

claimant’s ability to work.” (AR 20). The ALJ also considered Plaintiff’s testimony

and the medical evidence pertaining to “disability due to seizures, headaches, insomnia,

. . . speech impediment,” and depression (AR 23), and correctly applied the regulations’

“four broad functional areas” for evaluating mental impairments (AR 22). The ALJ

found Plaintiff’s “statements concerning the intensity, persistence and limiting effects”

of her “medically determinable impairments . . . not entirely credible.” (AR 23-24). In

fact, the ALJ found Plaintiff’s credibility “eroded by the inconsistent statements of

record and the absence of objective proof to support her subjective complaints.” (AR

27).



5 days per week at minimum [and] have effectively taken over [her] life.” (Mot. at 3-4).
Because those developments are after the date of the ALJ’s June 9, 2015 decision, they
are beyond the scope of this action. As the ALJ noted, a claimant seeking social security
benefits has “the right to file a new application at any time[.]” (AR 16). Nothing decided
in this case infringes upon that right.
                                              10
       Credibility determinations are “solely within the realm of the ALJ,” and “a

reviewing court will only intercede where an ALJ fails to articulate a rational

explanation for his or her finding.” Callaway v. Berryhill, 292 F. Supp. 3d 289, 297

(D.D.C. 2018) (quoting Grant v. Astrue, 857 F. Supp. 2d 146, 156 (D.D.C. 2012)); see

Carnett v. Colvin, 82 F. Supp. 3d 1, 16 (D.D.C. 2015) (noting that the “ALJ’s

assessment of credibility is entitled to great weight and deference, since he had the

opportunity to observe the witness’s demeanor.’”) (quoting Thomas v. Astrue, 677 F.

Supp. 2d 300, 308 (D.D.C. 2010) (other citation omitted)).

Here, the ALJ explained:

        Aside from the fact that objective clinical and diagnostic findings have
        been normal throughout the record, [Plaintiff] made several inconsistent
        statements . . . . There are multiple references to noncompliance with
        medication, lack of follow-up with providers, and lack of cooperation
        with workup of [Plaintiff’s] conditions, including ae [sic] cardiology
        consultation that was a part of her seizure workup. In addition, there are
        two instances of record in which [Plaintiff] reported significant
        symptoms, yet did not seek emergency medical care due to it being ‘tax
        season,’ and due to having plans with her family. The facts suggest that
        her symptoms may not have been as severe as she has alleged.

(AR 26-27). In assessing Plaintiff’s alleged speech impediment, the ALJ cited “the lack

of a formal diagnosis,” Plaintiff’s “inconsistent statements regarding [its] appearance,”

and her “testimony that it is not continuously present[.]” (AR 21). The ALJ also cited

as problematic: (1) the absence of evidence to substantiate the “alleged ‘blackout’ or

‘seizures’” for which Plaintiff was mostly treated but for which “testing was normal,

with no findings to support blackout, seizures, or migraines”; (2) the fact that Plaintiff

had told Dr. Brosch in January 2015 “that she was totally dependent on and lived with

her son” but testified at the hearing that “she lives alone”; (3) Plaintiff’s testimony that

                                             11
“she would have difficulty working during the day because of her insomnia,” although

the record contained no “significant complaints about sleep”; and (4) the lack of

evidence supporting Plaintiff’s “allegations concerning a diagnosis or work-up for

Huntington’s disease.” (AR 27). Defendant also has cited portions of the record

showing (1) that Plaintiff’s asthma “was well controlled by medication,” (2) the test

results of her headaches were “normal . . . not ris[ing] to the level of migraines,” and

(3) “although overweight, Plaintiff did not comply with recommended diet and

exercise.” (Def.’s Mem. at 12).

       The ALJ’s credibility determination is rationally explained and compliant with

governing law; therefore, it will not be disturbed. Cf. Thigpen v. Colvin, 208 F. Supp.

3d 129, 140 (D.D.C. 2016) (finding “that the ALJ provided exhaustive explanations” for

disbelieving claimant’s alleged “disabling mental health symptoms”), quoting Carnett,

82 F. Supp. 3d at 16, 18 (D.D.C. 2015) (finding decision supported by substantial

evidence where “the ALJ’s credibility determination was . . . based on the whole record

and explained in his decision”) and Brown v. Bowen, 794 F.2d 703, 706 (D.C. Cir.

1986) (“While contradictory evidence may exist, such credibility determinations are for

the factfinder who hears the testimony[.]”).

       2. Medical Opinions

         The ALJ duly considered the medical opinions. Plaintiff does not specify

which “opinions of her treating medical caretakers” were assigned “little weight” (Br. at

2), but the record indicates that it was those of Dr. Brosch, who opined about Plaintiff’s

mental impairments. In addition, the ALJ assigned “partial weight” to Dr. Magurno’s


                                            12
opinion with regard to Plaintiff’s speech impediment and physical limitations. Both

doctors were “consultative” only and established no “doctor-patient relationship” with

Plaintiff. (AR 1238 and 1250). 3

       The ALJ explained that Dr. Brosch’s findings “are inconsistent with the record

as a whole and appear based solely on the claimant’s subjective report.” (AR 22). The

ALJ noted that the “record does not contain evidence of mental health concerns or

treatment, other than the [2011] diagnosis of ‘major depression, in remission.’” 4 (Id.).

After elaborating on the mental health finding in light of the “four broad functional

areas set out in the disability regulations,” the ALJ concluded that Plaintiff’s “mental

health impairment does not cause more than minimal limitation in the claimant’s ability

to perform basic mental work activities and is therefore nonsevere.” (Id.). The ALJ

“was not required to uncritically accept the consultative examiner’s opinion, given the




3
     Under the treating physician rule, a treating physician’s opinions must be given
“substantial” weight but are not controlling if contradicted by substantial evidence and
the ALJ explains why they are given less weight. Jones v. Astrue, 647 F.3d 350, 355
(D.C. Cir. 2011). An ALJ “who rejects the opinion of a treating physician” must “explain
his reasons for doing so.” Id. (citation and internal quotation marks omitted). The
opinions of consultative examiners, however, are accorded no such deference. Plaintiff
does not contend that the ALJ rejected the opinions of her treating doctors in violation of
the rule, and it is reasonably safe to conclude from comparing the ALJ’s discussion of
the treating physician records (AR 24-26) with her findings (AR 27) that any such
argument is untenable.
4
   Plaintiff testified at the hearing that she “suffer[s] from depression connected to a few
close deaths,” starting with her sister, then her granddaughter, and finally her brother,
who committed suicide. (AR 59-60). Plaintiff testified that she has “never shaken it”
but did not answer whether, as posed by her representative, “any of those deaths [were]
recent.” (AR 60).
                                               13
glaring inconsistencies and [the questions surrounding] Plaintiff’s credibility[.]”

Thigpen, 208 F. Supp. 3d at 141.

       Similarly, the ALJ discounted Dr. Magurno’s opinion that Plaintiff had “marked

communication limitations” due to “abnormal speech” and could lift and carry at most

ten pounds continuously and twenty pounds occasionally. The ALJ explained that those

findings were “not substantiated by any objective clinical findings of record” and were

inconsistent with other medical evidence. (AR 26). The ALJ found “no clinical or

diagnostic findings of record that would warrant more significant [lifting and carrying]

limitations than those found by the State medical consultants,” (id.), who opined that as

of June 2013, Plaintiff had “retained the capacity to perform work at a medium

exertional level, with additional environmental limitations, given her asthma and

alleged history of fainting” (AR 25).

       3. Plaintiff’s Age

       Finally, it is clear that the ALJ’s consideration “of the entire record” included

Plaintiff’s age. The ALJ indeed referenced Plaintiff’s age in the hypotheticals posed to

the vocational expert, including the following:

        Q. Assume a person of the claimant’s age, education, and work
        experience; lifting and/or carrying 50 pounds occasionally, 25 pounds
        frequently; standing and walking six hours; sitting six hours in an eight
        hour workday. The individual must avoid concentrated exposure to
        extreme heat, extreme cold, humidity, fumes, odors, dust, gases, poor
        ventilation and all exposure to hazards such as machinery and heights.
        Could a person with that RFC perform claimant's past work?

        A. Yes, Your Honor.




                                            14
(AR 77). “The ALJ’s RFC assessment bears on [the claimant’s] ability to perform past

relevant work (step four) and her ability to do ‘other work’ ” (step five).” Butler, 353 F.3d at

1000. The ALJ compared Plaintiff’s RFC “with the physical and mental demands” of

her past work and found that the past work “does not require the performance of work-

related activities precluded by the claimant’s residential functional capacity.” (AR 27).

       In sum, the record contains substantial evidence to support the ALJ’s finding that

Plaintiff could perform her past relevant sedentary work as a tax preparer, accounts

receivable clerk, and an officer manager (AR 27). And if a claimant “can still do [her]

past relevant work, [the Commissioner] will find that [she is] not disabled.” 20 C.F.R.

§ 404.1520(a) (4)(iv). Because Plaintiff failed to carry her burden “on the first four

steps,” the ALJ correctly found her not disabled. Butler, 353 F.3d at 997; see id. (“If

[as here] the claimant does not satisfy step three, the inquiry proceeds to the fourth

step, which requires her to show that she suffers an impairment that renders her

incapable of performing ‘past relevant work.’”) (citing 20 C.F.R. §§ 404.1520(e),

416.920(e)).

       IV. CONCLUSION

       For the foregoing reasons, Defendant’s motion for judgment of affirmance is

GRANTED, and Plaintiff’s motion for judgment of reversal is DENIED. A

corresponding order will issue separately.



Date: July 3, 2018
                                             Tanya S. Chutkan
                                             TANYA S. CHUTKAN
                                             United States District Judge
                                               15